Citation Nr: 1403345	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for panic disorder with agoraphobia and depression.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 2006 to September 2005 and February 2009 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.

The May 2010 rating decision granted service connection for panic disorder with agoraphobia and depression and assigned an initial 30 percent rating.  The Veteran timely perfected an appeal as to the May 2010 rating decision.  In March 2011, the RO increased the initial rating for the Veteran's service-connected panic disorder with agoraphobia and depression to 50 percent.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of total disability rating based on individual unemployability (TDIU) has been raised as an issue before the Board.  Specifically, in his March 2011 Notice of Disagreement, the Veteran asserted that he misses work about four to six times per month due to panic attacks.  Further, at the Veteran's July 2012 VA examination, he reported that he was unemployed and he was terminated from his previous job after only one week on the job, due to his panic attacks at work.  See July 2012 VA Examination Report.  Thus, in light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for TDIU are part and parcel with increased rating claims, as is the case here, the issue of TDIU is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2012, to address the severity of the service-connected disability on appeal.  At that examination, the Veteran reported that he was making "[w]eekly visits to local ER for panic attacks."  July 2012 VA Examination Report.  No records relating to any emergency room treatment or inpatient treatment are associated with the claims file.  Such records should be obtained and associated with the file.

Further, the July 2012 VA examination is inadequate.  The examiner stated that the Veteran had a "current rated disability of 50% for panic disorder without agoraphobia."  July 2012 VA Examination Report.  The examiner went on to list that the Veteran only had diagnoses of panic disorder and depression.  Id.  The examination report does not indicate that the Veteran's agoraphobia was considered in determining the severity of his service-connected disability.  See id.  Nonetheless, the Veteran has been diagnosed as having panic disorder with agoraphobia.  See April 2010 VA Examination Report.  In determining the severity of the Veteran's service-connected disability, in terms of determining the appropriateness of an increased initial rating for that disability, the entire disability should be considered.  

Finally, with respect to the Veteran's claim for an increased initial rating, it appears that the Veteran has received ongoing mental health treatment at the VAMC in Madison, Wisconsin.  As this matter is being remanded, outstanding VA treatment records must be obtained and associated with the claims file.

As noted in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this instance, the issue of unemployability is raised by the record.  Specifically, as discussed in the introduction, in his March 2011 Notice of Disagreement, the Veteran asserted that he misses work about four to six times per month due to panic attacks.  Further, at the Veteran's July 2012 VA examination, he reported that he was unemployed and he was terminated from his previous job after only one week on the job, due to his panic attacks at work.  See July 2012 VA Examination Report.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this instance, no such examination has been undertaken.  Further, the Veteran's employment status is unknown at this juncture.  As discussed above, in July 2012, at his VA examination, the Veteran reported being fired because of his panic attacks at work.  He also reported being unemployed.  However, a July 2012 VA treatment note indicates that the Veteran was offered another job.  Thus, given that the issue of entitlement to a TDIU is raised by the record, and it is unclear whether or not the Veteran is unemployable because of his service connected disabilities, an examination discussing the Veteran's employability is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran, which are not currently of record, and associate those documents with the claims file.

2. Contact the Veteran and his representative to identify any private treatment that he may have had for any of his service-connected psychiatric disorder, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran to be examined by a psychiatrist to determine the current level of disability caused by his service-connected panic disorder with agoraphobia and depression and to ascertain whether all service-connected disabilities (physical and psychological) combine to prohibit the Veteran from obtaining and/or following substantially gainful employment.  The examiner should provide a GAF Score and explain its significance.  In addition to panic disorder with agoraphobia and depression, the Veteran's irritable bowel syndrome is service connected.  The examiner should consider the entire claims file and should comment on the Veteran's level of occupational impairment caused by the Veteran's panic disorder with agoraphobia and depression.  Taking into consideration the severity of all of the Veteran's service connected disabilities, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, combine to make him unemployable.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiner's assessment as to unemployability due to service-connected disabilities.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

4. Thereafter, the RO should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


